DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-27-2022 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0006643 hereinafter Sakurai in view of U.S. Pre-Grant Publication No. 2018/0287116 hereinafter Seo, U.S. Pre-Grant Publication No. 2010/0248008 hereinafter Sugawara and U.S. Pre-Grant Publication No. 2006/0093899 hereinafter Jeon. 
Regarding Claims 1, 12 and 19, Sakurai teaches a battery module [1] comprising: a first side plate (side frame) [5R]; a second side plate (side frame) [5L], disposed opposite to the first side plate in the width direction; a top plate [25] and a bottom plate (lower frame) [6], wherein the top plate is secured to the first side plate and the second side plate at one side in the height direction; the bottom plate is secured to the first side plate and the second side plate at the other side in the height direction; the top plate, the bottom plate, the first side plate and the second side plate are configured to form an accommodating space that encloses the battery stack body [2]; wherein at least one of the first side plate and the second side plate comprises: a first plate [52F], comprising a first free end at one side in a height direction; a second plate [51], opposite to the first plate in a width direction, wherein the second plate comprises a second free end at the one side in the height direction, and the first free end and the second free end abut against each other; and a connection portion [53], located at the other side opposite to the first free end and the second free end in the height direction, wherein the connection portion is configured to connect the first plate and the second plate, and enclose a hollow cavity with the first plate and the second plate; wherein the second plate of the side plate is configured to face the accommodating space (paragraphs 80-110, see annotated figure 3 below). 

    PNG
    media_image1.png
    575
    750
    media_image1.png
    Greyscale
 

With regards to the first and second side plates, top plate, and bottom plate integrally secured together to form a box-like structure to enclose the battery stack body, Seo teaches a battery module that comprises side plates [111], and top plate [112] connected and integrated together (paragraphs 25, 31). Jeon further teaches a box-shaped case having walls integrally formed to enclose the unit batteries (paragraph 51). Therefore, it would have been obvious to one of ordinary skill in the art to form such integrated battery module enclosure structure before the effective filing date of the claimed invention because Seo discloses such configuration can suppress deformation and provide rigidity to the enclosure structure (paragraphs 31-33). 
Sakurai does not specifically disclose that the side plate is configured in a form of a hollow cavity and the side plate is configured for a battery module comprising a plurality of battery units accommodated in accommodating space of the battery module. 
However, Sugawara teaches a battery module comprising a plurality of battery cells, and a casing that accommodates the battery cells, wherein the casing comprises side plates [130 and 131] that is configured in a form of a hollow cavity (i.e. space formed between the plate and cover member) (paragraphs 76-78, see annotated figure 5 below). 

    PNG
    media_image2.png
    552
    667
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to form a side plate configured in a form of a hollow cavity and the side plate is configured for a battery module comprising a plurality of battery units before the effective filing date of the claimed invention because Sugawara discloses that such configuration can form a space between the cover plate  and the side plate and the space functions as a gas release chamber (or a gas release channel) through which mist gas having been emitted from the lithium ion battery cells is released (paragraph 78). 
Regarding Claims 2 and 13, the combination teaches that the first plate and the second plate are configured to overlap and abut against each other at the first free end and the second free end respectively (see figures 1-3 of Sakurai). 
Regarding Claims 3 and 4, the combination teaches that the first plate has a first curved segment formed at the first free end, and the first curved segment is configured to bend inwards and extend into the cavity; the second plate has a second curved segment formed at the second free end, and the second curved segment is configured to bend inward and extend into the cavity; and a side surface of the first curved segment in the width direction is configured to overlap a side surface of the second curved segment in the width direction (see figure 3 above). 
Regarding Claims 5 and 14, the combination teaches that the first plate and the second plate are configured to butt and abut against each other at the first free end and the second free end respectively (see figures 1-3). 
Regarding Claims 6 and 7, the combination teaches that the first plate has a first curved segment formed at the first free end, and the first curved segment is configured to bend towards the second plate in the width direction; the second plate has a second curved segment formed at the second free end, and the second curved segment is configured to bend towards the first plate in the width direction; and an end edge of the first curved segment and an end edge of the second curved segment are configured to butt and abut against each other (see figure 3 above). 
Regarding Claims 8-10 and 15-17, the combination teaches that the side plate further comprises a side support; wherein the side support is connected to at least one side of the second plate in a length direction and configured to bend inwards and extend into the cavity, such that a side surface of the side support in the width direction abuts against an inner surface of the first plate; the first plate having a step-shaped segment and extension portions (see figure 3 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729